DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of December 14, 2020. The rejections are stated below. Claims 1-3 are pending and have been examined.


Claim Rejections – 35 USC §112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Lack of Algorithm
4.	Claim 1 recites “controlling, with the at least one server computing device, a control system of an autonomous vehicle having an article holding unit to move the autonomous vehicle to the exchange location in response to receiving the first input, the control system having one or more processors and providing Level 5 control over movement of the autonomous vehicle”. However, the specification does not provide details on what the limitation, comprises  “controlling” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).  Dependent claims 2-3 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.
5.	Claim 1 recites “controlling, with the at least one server computing device, at least one of the authentication device and the control system of the autonomous vehicle to open the at least one door of the article holding unit in response to receiving the at least part of the second input”. However, the specification does not provide details on what the limitation, comprises  “controlling” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).  Dependent claims 2-3 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.
6.	Claim 1 recites “controlling, with the control system of the autonomous vehicle, the autonomous vehicle to remain at the exchange location until the user has left the article holding unit”. However, the specification does not provide details on what the limitation, comprises  “controlling” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).  Dependent claims 2-3 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blanc-Paques et al. [US Pub No. 2019/0318159 A1] in view of Donnelly et al. [US Pub No. 2018/0137470 A1].


9.	Regarding claim 1, Blanc-Paques discloses a method of performing autonomous mobile services comprising:
receiving, with at least one server computing device having one or more processors and a non-transitory, computer readable medium storing instructions, a first input from a user computing device, the first input corresponding to a request for mobile services, the first input including a payment account associated with a user and an exchange location (0008, 0015 , Figure 1 S110);
controlling, with the at least one server computing device, a control system of an autonomous vehicle having an article holding unit to move the autonomous vehicle to the exchange location in response to receiving the first input, the control system having one or more processors and providing Level 5 control over movement of the autonomous vehicle (0008, 0015 , Figure 1 S110);
receiving, with the at least one server computing device, at least part of a second input from an authentication device having one or more processors and positioned on the autonomous vehicle, the at least part of the second input corresponding to payment for opening at least one door of the article holding unit positioned on the autonomous vehicle (0040, 0072);
controlling, with the at least one server computing device, at least one of the authentication device and the control system of the autonomous vehicle to open the at least one door of the article holding unit in response to receiving the at least part of the second input (0040, 0072);
receiving the user in the article holding unit after said controlling the at least one door of the article holding unit to open (0040, 0071-0072);
controlling, with the control system of the autonomous vehicle, the autonomous vehicle to remain at the exchange location until the user has left the article holding unit (0071).
 	Blanc-Paques does not disclose however Donnelly teaches sizing an interior of the article holding unit to receive the user and to define at least one of an office or a workshop (0033).
Blanc-Paques does not disclose however Donnelly teaches positioning at least one of furniture or tools in the article holding unit 16 such that the user, when received in the article holding unit, can utilize the at least one of furniture or tools (0033).
Blanc-Paques does not disclose however Donnelly teaches including, with at least one of furniture or tools, at least one radio frequency identification tag (0059).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclose of Blanc-Paques to include the teachings of Donnelly.  The rationale to combine the teachings is vehicle work environment which provides capabilities for working and participating in meetings while riding in a vehicle such as a driverless autonomous vehicle

10.	Regarding claim 2, Blanc-Paques in view of Donnelly discloses method of claim 1 wherein said receiving the at least part of the second input from the authentication device further comprises:
receiving, with the at least one server computing device, a first part of the second input from the user computing device, the first part of the second input including an indication of confirmation of the account associated with the user (0008, 0015, 0017, 0019, 0068); and
receiving, with the at least one server computing device, a second part of the second input from the authentication device on the autonomous vehicle, the second part including confirmation of an identity of the user (0008, 0015, 0017, 0019, 0068).

11.	Regarding claim 3, Blanc-Paques in view of Donnelly discloses the method of claim 1 further comprising:
transmitting, with the at least one server computing device, the at least part of the second input to a secondary server computing device (0040, 0071-0072); and
receiving, with the at least one server computing device, a confirmation input from the secondary server computing device (0040, 0071-0072), the confirmation input indicative that the at least part of the second input is authenticated (0040, 0071-0072), said controlling the at least one of the authentication device and the control system of the autonomous vehicle to open the at least one door following said receiving the confirmation input from the secondary server computing device (0040, 0071-0072).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692